Appellant avers in his motion for rehearing that the evidence upon which the question of his identity as the party who committed the assault upon Mrs. Burnett is not sufficient to support the judgment of conviction.
While we did not set out the testimony at length the same was considered by us and deemed to be sufficient, but in the light of the motion for rehearing and argument in connection therewith we have again carefully examined the record upon this point. Mrs. Burnett testified that the party who committed the assault upon her talked in Spanish; that she told him he was not a mexican but a negro; that he replied in Spanish: "What's that you are saying about a negro?" She had lived among mexicans for a number of years and familiar with the musical sound they gave their language; from this fact she knew that the party talking was not a mexican; that he did not give it the same sound a mexican does. The evidence discloses from other sources that appellant did talk Spanish and that there were few other negroes, if any, in the neighborhood who did. Prosecutrix further testified that as her assailant was trying to get his hand on her throat she got the forefinger of his right hand in her mouth and inflicted a bite thereon; that she knew her upper teeth went through the skin. When appellant was arrested a wound was found upon his right forefinger which was examined by a physician. He described the wound particularly and says upon the under side of the finger where the skin was tough there was a mark or bruised place correspending with the open wound on the upper side of the finger; that the wound had the appearance of having been made by a pinch of some kind, brusing the under side and cutting the upper. He said in his judgment from knowledge of wounds generally and his experience that the wound he examined was inflicted by a bite. The prosecutrix described in detail the manner in which she got her assailant's finger in her mouth, and as we understood the record her testimony corresponds exactly with the conditions found to exist upon appellant's forefinger at the time of his arrest. She further testifies that she reached back over her shoulder and caught her assailant by the hair on the front part of his head and pulled some of it out. The evidence shows that appellant's hair was cut very short except immediately in front, where, as one witness described it, he had a "foretop." On one side of his head there was a thin place indicating that the hair had been removed. The hair which Mrs. Burnett claims to have pulled from her assailant's head was found upon the floor. It was compared with appellant's hair and was found to correspond in length and color. *Page 49 
It was kinky, but not a short kink like most negro hair, but a long kink or wave. It is further shown in evidence that the party committing the assault upon Mrs. Burnett was entirely nude. The sheriff testified that barefoot tracks were traced from the house to a point where appearances indicated the party had resumed his clothes, as the barefoot tracks came to that point but only shod tracks went away. They traced these shoe tracks to the house where appellant lived, and also found tracks leading from the house to the place where the clothing had been apparently removed. There were no distinguishing features about this shoe track except that they appeared to have been made with new shoes, that is, the soles and heels had not been worn. Appellant was shown to have such a pair of shoes. After he was arrested he was taken to the place where the barefoot tracks appeared, his shoes removed and his feet put down beside the barefoot tracks. The testimony is that they corresponded with the barefoot tracks. The sheriff testified that they had some difficulty in getting appellant to put his feet down flat on the ground as he had a tendency to either pull up his toes or his heel. The evidence further shows that when the sheriff went to the house where appellant lived he had already been informed that Mrs. Burnett had inflicted a bite on the right forefinger of her assailant. The sheriff called for appellant and told him he desired to see his hands; appellant first put out his left hand; upon being told that he wanted to see the other hand he put it out in such a way as not to show the open wound on the top part of his forefinger, and it was necessary for the sheriff to turn his hand over in order to find that. Prosecutrix testified also that her assailant was a small negro and this corresponded to appellant's size. During the trial of the case Mrs. Burnett heard appellant talking with his lawyers and testified that the voice appeared to be the same as that of her assailant.
We have undertaken to condense the testimony as much as possible upon the question of identity and have done this in view of the insistence of appellant that the evidence is not sufficient upon that point. We are not able to agree with him in that contention. If the State was compelled to reply upon any particular feature of the identifying evidence, such as the voice, tracks, etc., it might fall short of meeting the requirements of the law which would authorize us to permit this conviction to stand; but when it is all taken together it leaves no doubt in our minds as to the identity of appellant as the man who committed the assault upon Mrs Burnett. It may be admitted that the most damaging feature looking to the identity is the bite on the forefinger. He undertook to show that the wound was inflicted with the sharp end of a maize stalk while he was unloading same. This might reasonably account for the circular or half-circular cut upon the top part of his finger, but *Page 50 
leaves entirely unexplained the corresponding bruise upon the lower side. The jury rejected this explanation and we would not be authorized to say that they were not justified in doing so.
Believing that our former disposition of the case was correct, the motion for rehearing is overruled.
Overruled.